GORTER, J.—
The original bill was filed in this ease by the wife against the husband, asking for an absolute divorce on statutory grounds; and a partial divorce upon the grounds of cruelty. The husband answered denying both charges, lie then filed a cross-bill against his wife, praying for an absolute divorce upon statutory grounds. No good purpose would be subserved by reviewing the testimony in the case. I shall simply state my conclusions:
The allegation of the cross-bill upon which an absolute divorce is sought, is unsupported by the evidence. Indeed, I might add, for the benefit of those concerned, that a careful consideration of all the testimony lias not raised in my mind even a suspicion as to the guilt of the defendant in the cross-bill. Nor do I think the charge of the like character in the bill is sustained by proof. The partial divorce, asked by the wife from the husband, on the grounds of cruelty of treatment, should be denied, as the evidence offered fails to meet the requirements of the law upon that ' subject. Both bills will, therefore, be dismissed.